DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 11-20 in the reply filed 06-13-2022, is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making the laminated material and the apparatus to create the laminate, there being no allowable generic or linking claim. Applicant timely elected without traverse  in response to the restriction requirement in the reply filed 06-13-22. 

Applicant needs to cancel claims 1-10 in the next response. 
Specification
The disclosure is objected to because of the following informalities: The “Related Application” Information has to be updated to include the status of   all Applications such as U.S. Patent Numbers of any allowed applications. .  
Appropriate correction is required.
The use of the term LYCRA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not include support for the term of    “laminate members”.  The specification only used the term of “laminate dots”.  Therefore, there is no support for the more broader term of “laminate members”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to  claims 11-20 it is not clear as to what the laminate members include since the term was not even included in the original specification.  Applicant needed to sat that the laminate members exist and are the laminate dots throughout the specification and claims and this has not been done in the original specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 and 16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kelsey (US 2014/0322497).
In regard to claim 11, Kelsey discloses a garment  of  a jacket 10 as in (para. (0062) comprising:

a first material layer including a first surface;

a second material layer laminated to the first material layer, the second material layer including a 

second surface; and

a laminate material disposed in a non-continuous manner between the first and second surfaces of the 

first and second material layers, wherein an amount of laminate material disposed between the first and 

second material layers varies at different zones defined along the first

surface of the first material layer, the laminate material is disposed in an array of laminate members 40,42

disposed along the first surface of the first material layer, and the array of laminate members varies at 

the different zones by one or more selected from the group consisting of spacing between laminate 

members, dimensions of laminate members and shapes of laminate members.(See paras. (0008-0010,0040-0042,0052-0062)).

In regard to claim 12, Kelsey discloses the garment 10 of claim 11 and further wherein the laminate 

members comprise laminate dots(para. (0008-0010,0052-0062)).

In regard to claim 13, Kelsey discloses the garment  10 of claim 11 and further  wherein two or more zones 

differ from each other in waterproof (WP) rating and/or breathability (BR) rating(see para. (40-42)).


In regard to claim 14, Kelsey discloses garment 10 of claim 11, and further wherein the first material layer comprises a 

membrane layer comprising one or more materials selected from the group consisting of 

polytetrafluoroethylene, polyurethane and polypropylene(see para. 0040).

In regard to claim 15, Kelsey discloses  the garment 10  as claimed in claim 14 and further wherein the 

second material layer  40 comprises a fabric material that defines 

an exterior side of the garment(para. 0052-0062) .

In regard to claim 16, Kelsey discloses  the garment 10 as claimed in claim 11, where the first 20 and second 

material layers 40  each comprise a textile material as in para. (0040-0042).

In regard to claim 17, Kelsey discloses  the garment  10 as claimed in claim 16, wherein one or both of the 

First 20  and second material  40 layers is formed as a knit layer, non-woven or woven(see para. (0040).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey in view of Schlee (US 2018/0352883).
In regard to claim 18 Kelsey discloses constructing the garment 10  as a jacket (para.(0062)as discussed above.  However, Kelsey does to specifically disclose that the jacket 10 includes the     sleeves, under arm region, chest region and hood. Schlee discloses in figures 5a and 5 b a jacket 10 with a hood(not numbered), chest region 14 and sleeves 16, 18 and under arm areas 26( see paras. (0075-0076).
Accordingly, It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the jacket of Kelsey to further include the hood, sleeves and underarm regions as claimed to cover those areas of the wearer as desired.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10595570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same garment with the  first and second material layers with a laminate material disposed in a non-continuous manner between the first and second material layers wherein the laminate material is in a  array of dots (members as now claimed)  in claims 11- 20 and wherein the garment is a jacket with the sleeves and underarm areas as claimed.  






Claims 19 and 20 are objected to as being dependent up on a rejected base claim, but would be allowable if rewritten in independent form including a of the limitations of the base claim and any  intervening claims in addition to     supplying a proper Terminal Disclaimer as outlined above.  None  o f the cited references, alone or in combination , disclose the garment structure with the specific laminate material structure in the desired sections as claimed in claims 19 and 20. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732